2022 IL App (3d) 210133

                               Opinion filed November 15, 2022
      ____________________________________________________________________________

                                                    IN THE

                                      APPELLATE COURT OF ILLINOIS

                                               THIRD DISTRICT

                                                      2022

      ROBERT SNEDEKER,                                   )       Appeal from the Circuit Court
                                                         )       of the 12th Judicial Circuit,
              Petitioner-Appellant,                      )       Will County, Illinois,
                                                         )
              v.                                         )       Appeal No. 3-21-0133
                                                         )       Circuit No. 20-CH-690
      THE WILL COUNTY STATE’S                            )
      ATTORNEY’S OFFICE,                                 )
                                                         )       Honorable John C. Anderson,
              Respondent-Appellee.                       )       Judge, Presiding.

      ____________________________________________________________________________

             JUSTICE PETERSON delivered the judgment of the court, with opinion.
             Presiding Justice O’Brien and Justice Hauptman concurred in the judgment and
      opinion.


                                                  OPINION

¶1          Petitioner, Robert Snedeker (a Michigan resident), filed a petition pursuant to section 10(c)

     of the Firearm Owners Identification Card Act (Act) (430 ILCS 65/10(c) (West 2020)), seeking

     the restoration of his firearms rights. Respondent, the Will County State’s Attorney’s Office, filed

     a motion to dismiss the petition. The trial court found it lacked subject matter jurisdiction to grant

     relief to a non-Illinois resident and dismissed the petition. We affirm.
¶2                                            I. BACKGROUND

¶3           As a result of a 2009 conviction for misdemeanor domestic battery in Illinois, petitioner is

     prohibited from possessing a firearm under Illinois law (id. § 8(l)) and federal law (18 U.S.C.

     § 922(g)(9) (2018)). Petitioner resided in Will County, Illinois, at the time of his conviction.

     Subsequently, petitioner moved to Michigan.

¶4           On August 26, 2020, petitioner filed a petition in Will County pursuant to section 10(c) of

     the Act. He sought the restoration of his firearm rights. Petitioner did not seek a Firearm Owner’s

     Identification (FOID) card as relief. Instead, he sought only the removal of the prohibition against

     obtaining a FOID card. He attached a copy of an order entered by a Michigan court restoring his

     gun rights. However, he noted that he must have his rights restored in Illinois so that he is no longer

     prohibited from possessing a firearm under federal law.

¶5           Respondent filed a motion to dismiss pursuant to section 2-619 of the Code of Civil

     Procedure (735 ILCS 5/2-619 (West 2020)). Respondent argued that section 10(c) of the Act only

     provided relief to Illinois residents. According to respondent, the trial court lacked jurisdiction to

     hear the petition as petitioner no longer lived in Illinois.

¶6           Ultimately, the trial court found it lacked subject matter jurisdiction to grant relief to

     petitioner due to his status as a non-Illinois resident. The court dismissed the petition. Petitioner

     appeals.

¶7                                               II. ANALYSIS

¶8           On appeal, the specific question we must consider is whether a non-Illinois resident with

     an Illinois conviction for misdemeanor domestic battery may petition the trial court to have their

     civil rights restored under section 10(c) of the Act. This is a question of statutory interpretation,




                                                       -2-
which we review de novo. People v. Manning, 2018 IL 122081, ¶ 16. In relevant part, section 10

of the Act provides:

                       “(a) Whenever an application for a Firearm Owner’s

               Identification Card is denied *** or whenever such a Card is

               revoked or seized as provided for in Section 8 of this Act, the

               aggrieved party may appeal to the Director of State Police for a

               hearing upon such denial, revocation or seizure, unless the denial,

               revocation, or seizure was based upon a forcible felony, stalking,

               aggravated stalking, domestic battery, any violation of the Illinois

               Controlled Substances Act, the Methamphetamine Control and

               Community Protection Act, or the Cannabis Control Act that is

               classified as a Class 2 or greater felony, any felony violation of

               Article 24 of the Criminal Code of 1961 or the Criminal Code of

               2012, or any adjudication as a delinquent minor for the commission

               of an offense that if committed by an adult would be a felony, in

               which case the aggrieved party may petition the circuit court in

               writing in the county of his or her residence for a hearing upon such

               denial, revocation, or seizure.

                                                 ***

                       (c) Any person prohibited from possessing a firearm under

               Sections 24-1.1 or 24-3.1 of the Criminal Code of 2012 or acquiring

               a Firearm Owner’s Identification Card under Section 8 of this Act

               may apply to the Director of State Police or petition the circuit court


                                                 -3-
                       in the county where the petitioner resides, whichever is applicable

                       in accordance with subsection (a) of this Section, requesting relief

                       from such prohibition and the Director or court may grant such relief

                       if it is established by the applicant to the court’s or the Director’s

                       satisfaction that [five factors have been met.]” 430 ILCS 65/10(a),

                       (c) (West 2020).

¶9             In this case, the trial court dismissed the petition based on respondent’s contention that it

       lacked jurisdiction to consider a petition filed by a nonresident. The trial court relied on the portion

       of section 10(c), which requires an individual to “petition the circuit court in the county where the

       petitioner resides” to conclude that relief under section 10(c) is only available to Illinois residents.

       (Emphasis added.) See id. § 10(c). Given that petitioner did not reside in Illinois, the court found

       petitioner was not entitled to relief under section 10(c).

¶ 10           The purpose of the Act is to establish a

                       “system of Firearm Owner’s Identification Cards, thereby

                       establishing a practical and workable system by which law

                       enforcement authorities will be afforded an opportunity to identify

                       those persons who are prohibited by Section 24-3.1 of the Criminal

                       Code of 2012, from acquiring or possessing firearms and firearm

                       ammunition and who are prohibited by this Act from acquiring stun

                       guns and tasers.” Id. § 1.

       The Act creates an administrative process in which the Illinois State Police is tasked with the

       issuance, revocation, and seizure of FOID cards. See id. §§ 5, 8. The Illinois State Police is also

       tasked with monitoring databases for firearms prohibitors and maintain those records with FOID


                                                          -4-
       card holders to ensure compliance with the Act. See 430 ILCS 65/8.5 (West Supp. 2021). This is

       an administrative process subject to administrative review. In contrast to courts’ broad subject

       matter jurisdiction with regard to most disputes, “[t]he circuit and appellate courts have jurisdiction

       to review administrative agency actions only as provided by statute.” State of Illinois ex rel.

       Pusateri v. Peoples Gas Light & Coke Co., 2014 IL 116844, ¶ 13 (citing Ill. Const. 1970, art. VI,

       §§ 6, 9). Whether section 10(c) permits petitioner to seek relief is a question of jurisdiction.

¶ 11          Now, we must determine whether relief under section 10(c) of the Act is available only to

       Illinois residents. This is a question of statutory interpretation. The primary objective of statutory

       construction is to ascertain and give effect to the legislature’s intent. Evans v. Cook County State’s

       Attorney, 2021 IL 125513, ¶ 27. The most reliable indicator of legislative intent is the language of

       the statute, given its plain and ordinary meaning. People v. Casler, 2020 IL 125117, ¶ 24. When

       statutory language is plain and unambiguous, the statute must be applied as written without resort

       to aids of statutory construction. People v. Howard, 228 Ill. 2d 428, 438 (2008). We may not depart

       from a statute’s plain language by reading in exceptions, limitations, or conditions the legislature

       did not express. People v. Lewis, 223 Ill. 2d 393, 402 (2006). Courts should not attempt to read a

       statute other than in the manner it was written. Rosewood Care Center, Inc. v. Caterpillar, Inc.,

       226 Ill. 2d 559, 567 (2007).

¶ 12          To best understand petitioner’s argument, we first review the procedure set forth in section

       10. Section 10 provides two distinct tracks for appeals from adverse decisions of Illinois State

       Police. Hanson v. De Kalb County State’s Attorney’s Office, 391 Ill. App. 3d 902, 910-11 (2009).

       First, section 10(a) applies to individuals challenging the Illinois State Police’s decisions regarding

       the issuance, revocation, or seizure of a FOID card. Id. Second, section 10(c) applies to “[a]ny

       person prohibited from possessing a firearm under Sections 24-1.1 or 24-3.1 of the Criminal Code


                                                        -5-
       of 2012 or acquiring a [FOID] Card under Section 8 of [the] Act.” 430 ILCS 65/10(c) (West 2020).

       Petitioner in this case is prohibited from obtaining a FOID card under section 8 of the Act.

       Therefore, he must seek relief under the second track provided by section 10(c). Section 10(c)

       provides:

                               “(c) Any person prohibited from possessing a firearm under

                       Sections 24-1.1 or 24-3.1 of the Criminal Code of 2012 or acquiring

                       a Firearm Owner’s Identification Card under Section 8 of this Act

                       may apply to the Director of State Police or petition the circuit court

                       in the county where the petitioner resides, whichever is applicable

                       in accordance with subsection (a) of this Section, requesting relief

                       from such prohibition and the Director or court may grant such relief

                       if it is established by the applicant to the court’s or the Director’s

                       satisfaction that [five factors have been met.]” Id.

¶ 13           We find the plain language of section 10(c) is unambiguous in that relief under it is limited

       to Illinois residents. To begin with, section 10(c) requires an individual to “petition the circuit court

       in the county where the petitioner resides.” (Emphasis added.) Id. Thus, an individual must be an

       Illinois resident to file their petition in the circuit court. Petitioner is a Michigan resident and is not

       permitted to obtain relief under the plain language of section 10(c).

¶ 14           In addition, the only relief available under the portion of section 10(c) that petitioner sought

       relief under is the issuance of a FOID card. Section 10(c) applies in two situations. First, persons

       “prohibited from possessing a firearm under Sections 24-1.1 or 24-3.1 of the Criminal Code of

       2012” may seek relief from such prohibition. Id. Petitioner is not seeking relief under this

       provision. He is prohibited from acquiring a FOID card under section 8 of the Act due to his


                                                          -6-
       conviction for domestic battery. Therefore, he relies on the second provision, which allows persons

       prohibited from “acquiring a Firearm Owner’s Identification Card under Section 8” of the Act to

       seek relief from such prohibition. Id. This provision applies to individuals seeking to restore their

       firearms rights so that they may acquire a FOID card. In other words, the end result under section

       10(c) is the issuance of a FOID card. This presumes the individual is eligible to obtain a FOID

       card, but only Illinois residents may apply for a FOID card. Id. § 4(a)(2)(xiv) (residency

       requirement). Therefore, section 10(c) only applies to Illinois residents. Contrary to petitioner’s

       assertion, section 10(c) does not provide a general process to restore an individual’s firearms

       rights. Instead, it is intended to provide a process through which individuals acquire a FOID card.

¶ 15          In sum, we find that the plain language of section 10(c) of the Act creates a procedure

       intended only for Illinois residents. Given that petitioner is a Michigan resident, he is not entitled

       to relief under section 10(c). Therefore, the trial court did not err when it dismissed his petition

       seeking to restore his firearms rights.

¶ 16          In reaching this conclusion, we reject petitioner’s reliance on the Illinois State Police’s

       website. The website has a “Frequently Asked Questions” section. See Office of Firearms Safety

       FAQs, Ill. State Police, https://isp.illinois.gov/FirearmsSafety/FAQs (last visited Nov. 1, 2022)

       [https://perma.cc/34ML-UFBV]. One question is, “I was convicted of a Felony in Illinois but no

       longer live in Illinois. I would like to purchase a firearm in my current state of residence. What

       can I do to appeal this firearm prohibitor?” Id. The answer provided is: “You may file an appeal

       in Illinois. Please contact the Office of Firearms Safety *** to request additional information.”

       Id. Petitioner argues that this court should adopt the Illinois State Police’s interpretation.

       However, a reviewing court is not bound by an agency’s interpretation of a statute.

       Comprehensive Community Solutions, Inc. v. Rockford School District No. 205, 216 Ill. 2d 455,


                                                        -7-
       471 (2005) (citing Envirite Corp. v. Illinois Environmental Protection Agency, 158 Ill. 2d 210,

       214 (1994)). As discussed above, the plain language of section 10(c) establishes that relief is

       only available to Illinois residents. We will not depart from the plain language.

¶ 17           We acknowledge that the plain language of section 10(c) may appear unfair to nonresidents

       with Illinois convictions. Petitioner is understandably placed in a difficult position given that he

       cannot seek to restore his firearms rights unless he moves back to Illinois. It is also arguably unfair

       given that an Illinois resident who is convicted in another state must have their rights restored in

       the convicting state in order to possess a firearm in Illinois. See Beecham v. United States, 511

       U.S. 368, 371 (1994) (the law of the convicting jurisdiction governs whether an individual’s civil

       rights have been restored); Brown v. Illinois State Police, 2021 IL 126153. However, when

       statutory language is plain and unambiguous, the statute must be applied as written. Howard, 228

       Ill. 2d at 438.

¶ 18           Further, Illinois is not constitutionally required to provide a process for individuals to

       restore their firearms rights. McGrath v. United States, 60 F.3d 1005, 1008-09 (2d Cir. 1995). The

       ability to restore firearms rights is a “a measure by which the government relieves an offender of

       some or all of the consequences of his conviction,” and “extend[s] to an offender a measure of

       forgiveness.” Logan v. United States, 552 U.S. 23, 26, 32 (2007). To that end, “Congress sought

       to accommodate a state’s judgment that a particular person *** is, despite a prior conviction,

       sufficiently trustworthy to possess firearms.” McGrath, 60 F.3d at 1009. Our legislature may have

       determined that our state could not properly make a judgment as to whether an out-of-state resident

       is sufficiently trustworthy to possess a firearm. While reasonable minds can differ as to the fairness

       of Illinois’s procedure, “whether a statute is wise and whether it is the best means to achieve the




                                                        -8-
       desired result are matters for the legislature, not the courts.” Moline School District No. 40 Board

       of Education v. Quinn, 2016 IL 119704, ¶ 28.

¶ 19                                          III. CONCLUSION

¶ 20          For the foregoing reasons, we affirm the judgment of the circuit court of Will County.

¶ 21          Affirmed.




                                                      -9-
       Snedeker v. Will County State’s Attorney’s Office, 2022 IL App (3d) 210133


Decision Under Review:      Appeal from the Circuit Court of Will County, No. 20-CH-690;
                            the Hon. John Anderson, Judge, presiding.


Attorneys                   Bryant Chavez, of Bryant Chavez Law Office, LLC, of Chicago,
for                         and David G. Sigale, of Law Firm of David G. Sigale, P.C., of
Appellant:                  Wheaton, for appellant.


Attorneys                   James W. Glasgow, State’s Attorney, of Joliet (Scott Pyles, Philip
for                         A. Mock, and Kevin Meyers, Assistant State’s Attorneys, of
Appellee:                   counsel), for appellee.




                                          - 10 -